DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention A: Claims 1-8, drawn to a furnace, classified in F27B17/0016
Invention B: Claims 9-10, drawn to a method for controlling heating and gas supply in a furnace that comprises sensing an amount of moisture in a sintering volume, classified in F27D19/00
Invention C: Claims 11-12, drawn to a method for controlling heating and gas supply in a furnace that comprises sensing an amount of hydrocarbon gas in a sintering volume, classified in C04B35/64
Invention D: Claims 13-24, drawn to a supply panel for a sintering furnace, classified in B33Y30/00 
Invention E: Claims 25-34, drawn to a sintering system, classified in B22F3/10
Invention F: Claims 35-36, drawn to a method of supplying gas from a gas supply to a sintering furnace that comprises scrubbing moisture and oxygen, classified in B22F2998/10

The inventions are distinct, each from the other because of the following reasons:

Inventions A and B are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
the product as claimed by invention A can be used in a materially different process of using that product than the method as claimed by Invention B - namely a furnace process that does not comprise “sensing an amount of moisture” in a sintering volume (which is required by the method of Invention B). 

Inventions A and C are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the product as claimed by invention A can be used in a materially different process of using that product than the method as claimed by Invention C - namely a furnace process that does not comprise “sensing an amount of hydrocarbon gas” in a sintering volume (which is required by the method of Invention C). 

Inventions A and D are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
	In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect since the “supply panel” for a sintering furnace as claimed by Invention D comprises a plurality of moisture sensors in addition to a gas filter which is not required by the furnace of Invention A; the furnace of Invention A doesn’t even comprise a supply panel. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions A and E are directed to related apparatuses The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
	In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect since the system as claimed by Invention E comprises a plurality of moisture sensors in addition to a gas filter and a furnace with its own distinct moisture sensor which is not required by the furnace of Invention A and the furnace of Invention A comprises a heat exchanger with a specific length that is not required by the system of Invention E. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 

Inventions A and F are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). 
	In the instant case, the product as claimed by invention A can be used in a materially different process of using that product than the method as claimed by Invention F - namely a furnace process that does not comprise “scrubbing moisture and oxygen from the gas” (which is required by the method of Invention F).

Inventions B and C are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, 
	In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect since the method as claimed by Invention C comprises “sensing an amount of hydrocarbon gas” in a sintering volume and then “terminating the debinding temperature ramp in response to a detection of the amount of hydrocarbon gas in the sintering volume being lower than a predetermined threshold amount” which is not required by the method of invention B in addition to sequential steps that are different from those of Invention B. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions B and D are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the product as claimed by invention D can be used in a materially different process of using that product than the method as claimed by Invention B - namely a process that requires a supply panel and a supply gas filter. Note that the method of invention B does not require a supply panel or a supply gas filter. 

Inventions B and E are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the product as claimed by invention E can be used in a materially different process of using that product than the method as claimed by Invention B - namely a process that requires a supply panel, a supply gas filter and a distinct 3rd moisture sensor within the furnace. Note that the method of invention B does not require a supply panel, a supply gas filter or a distinct 3rd moisture sensor within a furnace.

Inventions B and F are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
	In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect since the method as claimed by Invention F comprises sensing an amount of moisture contamination in a gas and scrubbing moisture and oxygen from gas which is not required by the method of Invention B and the method of Invention B comprises “heating a brown part in a sintering volume” which is not required by the method of Invention F. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions C and D are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the process for using the product as claimed by invention C can be practiced with another materially different product than that claimed by Invention D - namely an apparatus that does not comprise a supply panel or a supply gas filter (which is required by the product of Invention D).

Inventions C and E are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the process for using the product as claimed by invention C can be practiced with another materially different product than that claimed by Invention E - namely an apparatus that does not comprise a supply panel or a supply gas filter (which is required by the system of Invention E).

Inventions C and F are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 	
	In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect since the method as claimed by Invention F comprises sensing an amount of moisture contamination in a gas and scrubbing moisture and oxygen from gas which is not required by the method of Invention C and the method of Invention C comprises “heating a brown part in a sintering volume” which is not required by the method of Invention F. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions D and E are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 	
	In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect since the system as claimed by Invention E comprises a sintering furnace with a distinct “third moisture sensor located inside the sintering furnace” which is not required by the supply panel of Invention D. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions D and F are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the product as claimed by invention D can be used in a materially different process of using that product than the method as claimed by Invention F - namely a process that does not comprise, inter alia, “sensing an amount of moisture contamination” in a gas and “scrubbing moisture and oxygen from the gas” (which is required by the method of Invention F).

Inventions E and F are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the product as claimed by invention E can be used in a materially different process of using that product than the method as claimed by Invention F - namely a process that does not comprise, inter alia, “sensing an amount of moisture contamination” in a gas and “scrubbing moisture and oxygen from the gas” (which is required by the method of Invention F).

17.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. The inventions have acquired a separate status in the art in view of their different classification;
b. The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. The inventions require a different field of search
d. The inventions are likely to raise a different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

18.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

19.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/5/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762